EXHIBIT 10.24

 

ESCROW AGREEMENT

 

This Escrow Agreement (this "Escrow Agreement") is made as of March 31, 2016, by
and among West Coast Stock Transfer Inc., a California corporation(the "Escrow
Agent"), Terra Tech Corp., a Nevada corporation ("Terra Tech"), Black Oak
Gallery, a California corporation (the "Company") and Salwa Ibrahim (the
"Shareholder Representative") on behalf of the Company Shareholders (as of the
Effective Time of the Merger). Capitalized terms used but not otherwise defined
herein shall have the meaning set forth in the Merger Agreement (as defined
below).

 

WITNESSETH

 

WHEREAS, the Terra Tech, the Company, Generic Merger Sub Inc., a California
corporation ("Merger Sub"), and the Shareholder Representative have entered into
an Agreement and Plan of Merger dated as of December 23, 2015 in the form
attached hereto asExhibit A(the "Merger Agreement"), pursuant to which Merger
Sub will merge (the "Merger") with and into the Company, with the Company to be
the surviving corporation of the Merger.

 

WHEREAS, this Escrow Agreement is the Escrow Agreement contemplated by the
Merger Agreement to provide collateral for the indemnification and post-Closing
adjustment obligations of the Company and the Company Shareholders pursuant to
the Merger Agreement.

 

WHEREAS, pursuant to Section 1.5 of the Merger Agreement, Terra Tech is
depositing Escrow Shares into escrow with the Escrow Agent (the "Escrow
Consideration").

 

NOW, THEREFORE, the parties hereto, in consideration of the mutual covenants
contained herein, and intending to be legally bound, hereby agree as follows:

 

1. Escrow.

 

(a) Escrow Shares. The Escrow Agent shall hold the Escrow Shares in escrow in
accordance with the terms and conditions of this Escrow Agreement and the Merger
Agreement. The parties hereto hereby appoint, and the Escrow Agent hereby
accepts such appointment as, and agrees to act as, the escrow agent to hold,
safeguard and disburse the Escrow Shares pursuant to the terms and conditions
hereof and thereof.

 

(b) Purpose of the Escrow. The Escrow Shares shall be held by the Escrow Agent
to (i) enforce certain lockup restrictions on shares of Payment Securities as
agreed by the parties to the Merger Agreement, and (ii) to serve as a source of
collateral for the post-closing adjustment provisions contained in Section 1.6
of the Merger Agreement and the indemnification obligations of the Company and
the Shareholders pursuant to Article 6 of the Merger Agreement.

 

(c) Escrow Period. The "Escrow Period" shall mean the period commencing on the
Effective Date and ending on the Escrow Release Date. Terra Tech and the
Shareholder Representative shall jointly deliver to Escrow Agent written notice
upon the end of the Escrow Period with instructions on how to distribute the
Escrow Shares.

 



 1

 



 

(d) Instructions. All instructions required under this Merger Agreement will be
delivered to Escrow Agent in writing, in either original or facsimile form,
executed by an Authorized Person (as hereinafter defined) of each of Terra Tech
and the Shareholder Representative. The identity of such Authorized Persons
shall be as set forth on Exhibit B and will remain in effect until Terra Tech or
the Shareholder Representative notifies Escrow Agent of any change in their
respective appointed person(s) ("Authorized Persons"). In its capacity as Escrow
Agent, Escrow Agent will accept all instructions and documents complying with
the above in accordance with the terms and conditions hereof, and reserves the
right to refuse to accept any instructions or documents which fail, or appear to
fail, to comply. Further to this procedure, Escrow Agent reserves the right to
telephone an Authorized Person to confirm the details of such instructions or
documents.

 

(e) Ownership of Escrow Shares. While the Escrow Shares remain in escrow
hereunder, they shall be treated for all purposes (including tax, voting and
other purposes) as owned by the Company Shareholders, in the proportions to
which they are entitled to Escrow Shares in accordance with the Merger
Agreement.

 

2. Fees and Expenses. The customary and reasonable annual and other
administrative fees and expenses of the Escrow Agent (as set forth on the fee
schedule attached as Exhibit C) shall be paid by Terra Tech. During the term of
this Escrow Agreement, the Escrow Agent shall provide periodic invoices
reflecting all fees and expenses to Terra Tech; provided that Escrow Agent shall
furnish such supporting information as is reasonably requested by Terra Tech.

 

3. Disbursement. Promptly after the Escrow Release Date, and except as set forth
below, the Escrow Agent shall deliver to the Company Shareholders in accordance
with the escrow distribution schedule included in joint written instructions
given to Escrow Agent by Terra Tech and the Shareholder Representative (the
"Escrow Distribution Schedule") the remaining portion of the Escrow Shares after
the satisfaction of any Post-Closing Adjustments pursuant to Section 1.6 of the
Merger Agreement and Damages in respect of indemnify obligations under Article 6
of the Merger Agreement. Notwithstanding the foregoing, the Escrow Period shall
not terminate with respect to such amount (or some portion thereof) of the
Escrow Shares that is necessary in the reasonable judgment of Terra Tech,
subject to the objection of the Shareholder Representative and the subsequent
final resolution of the matter in any court of competent jurisdiction, to
satisfy any unsatisfied Damages concerning facts and circumstances existing
prior to the termination of the Escrow Period specified in any Officer's
Certificate delivered to the Escrow Agent prior to termination of the Escrow
Period or any Post-Closing Adjustment not yet paid to Terra Tech. As soon as any
such Damages or Post-Closing Adjustment amount has been finally determined and
the Escrow Agent has either (i) distributed to Terra Tech that portion of the
Escrow Shares required to satisfy such Damages or Post-Closing Adjustment, or
(ii) held back the number of shares (and class or series of such shares) of
Payment Securities required to satisfy Damages or Post-Closing Adjustment
claimed by Terra Tech pursuant to Sections 4(a) and (b), the Escrow Agent shall
distribute to the Company Shareholders the remaining portion of the Escrow
Shares not required to satisfy any other such unresolved Damages or Post-Closing
Adjustment in accordance with the applicable Escrow Distribution Schedule.

 



 2

 



 

4. Claims Upon the Escrow Fund; Objections to Claims; Resolution of Conflicts.

 

(a) Claims Upon Escrow Shares. Upon receipt by the Escrow Agent at any time on
or before 9:00 a.m., California time, on the Escrow Release Date of an Officer's
Certificate: (i) stating that Terra Tech has suffered Damages or that it is due
a Post-Closing Adjustment and specifying an aggregate amount thereof, and (ii)
specifying in reasonable detail the individual items of Damages included in the
amount so stated, the number of shares (and class or series of such shares) of
Payment Securities required to satisfy such Damages or Post-Closing Adjustment
calculated in accordance with the Merger Agreement, the date each such item was
paid (if then appropriate), the basis for such anticipated liability, the
general nature of the misrepresentation, breach of warranty or covenant to which
such item is related and, to the extent known, a reasonable summary of the facts
underlying the claim, and, if no objection is received from the Shareholder
Representative pursuant to Section 4(b) of this Escrow Agreement, the Escrow
Agent shall, subject to the provisions of Section 4(b) hereof, deliver to Terra
Tech or its designee, as promptly as practicable, an amount of the Escrow Shares
sufficient to satisfy such Damages or Post-Closing Adjustments (calculated in
accordance with the Merger Agreement).

 

(b) Objections to Claims. At the time of delivery of any Officer's Certificate
to the Escrow Agent, a duplicate copy of such Officer's Certificate shall be
delivered to the Shareholder Representative and, for a period of thirty (30)
days after such delivery, the Escrow Agent shall make no delivery to Terra Tech
of any amount from the Escrow Shares pursuant to Section 4(a) hereof unless the
Escrow Agent shall have received written authorization from the Shareholder
Representative to make such delivery. After the expiration of such thirty
(30)-day period, the Escrow Agent shall make delivery of the applicable Escrow
Shares in accordance with Section 4(a) hereof; provided, however, that, if the
Shareholder Representative shall object in a written statement to the claim made
in the Officer's Certificate, and such statement shall have been delivered to
the Escrow Agent and Terra Tech prior to the expiration of such thirty (30)-day
period, the Escrow Agent shall withhold from any such delivery an amount of
Escrow Shares sufficient to satisfy such disputed, alleged Damages or
Post-Closing Adjustments (calculated in accordance with the Merger Agreement).

 

(c) Resolution of Conflicts.

 

(i) In case the Shareholder Representative shall object in writing to any claim
or claims made in any Officer's Certificate, the Shareholder Representative and
Terra Tech shall attempt in good faith to agree upon the rights of the
respective parties with respect to each of such claims. If the Shareholder
Representative and Terra Tech should so agree, a memorandum setting forth such
agreement shall be prepared and signed by both parties and shall be furnished to
the Escrow Agent. The Escrow Agent shall be entitled to rely on any such
memorandum and distribute the Escrow Shares in accordance with the terms
thereof.

 

(ii) If no such agreement can be reached within twenty (20) days after delivery
of the Shareholder Representative's written objection to Terra Tech's claim in
the Officer's Certificate notwithstanding good-faith attempts to agree (as
referenced in subsection (1), above) negotiation, either Terra Tech or the
Shareholder Representative may seek resolution of the matter in a court of
competent jurisdiction in accordance with Section 11.6 of the Merger Agreement.
The Escrow Agent shall hold an amount of the Escrow Shares sufficient to satisfy
such alleged Damages or Post-Closing Adjustments (calculated in accordance with
the Merger Agreement) until such time as the applicable claim(s) are finally
resolved.

 



 3

 



 

5. Limitation on Escrow Agent's Liability. The Escrow Agent's responsibilities
and liabilities shall be limited as follows:

 

(a) The Escrow Agent shall not be responsible for or be required to enforce any
of the terms or conditions of the Merger Agreement or any other agreement
between the parties thereto. The Escrow Agent shall not be responsible or liable
in any manner whatsoever for the performance by Terra Tech or the Shareholder
Representative of their respective obligations under the Merger Agreement or
this Escrow Agreement, nor shall the Escrow Agent be responsible or liable in
any manner whatsoever for the failure of any party to the Merger Agreement to
honor any of the provisions of the Merger Agreement.

 

(b) The duties and obligations of the Escrow Agent shall be limited to and
determined solely by the express provisions of this Escrow Agreement and the
Merger Agreement and no implied duties or obligations shall be read into this
Escrow Agreement against the Escrow Agent.

 

(c) The Escrow Agent shall be entitled to rely upon and shall be protected in
acting in reliance upon any instruction, notice, information, certificate,
instrument or other document which is submitted to it in connection with its
duties under this Escrow Agreement and which the Escrow Agent in good faith
believes to have been signed or presented by the proper party or parties. The
Escrow Agent shall have no liability with respect to the form, execution,
validity or authenticity thereof.

 

(d) The Escrow Agent shall have the right at any time to resign for any reason
and be discharged of its duties as Escrow Agent hereunder by giving written
notice of its resignation to the parties hereto at least thirty (30) calendar
days prior to the date specified for such resignation to take effect. In
addition, Terra Tech and the Shareholder Representative may jointly remove the
Escrow Agent as escrow agent at any time with or without cause, by an instrument
(which may be executed in counterparts) given to the Escrow Agent, which
instrument shall designate the effective date of such removal. In the event of
any such resignation or removal, a successor escrow agent which, unless Terra
Tech and the Shareholder Representative otherwise agree in writing, shall be a
bank or trust company organized under the laws of the United States of America
or of the State of California having (or if such bank or trust company is a
member of a bank company, its bank holding company has) a combined capital and
surplus of not less than $500,000,000, shall be appointed by Terra Tech with the
approval of the Shareholder Representative, which approval shall not be
unreasonably withheld. All responsibilities of the Escrow Agent hereunder shall
cease and terminate on the effective date of its resignation or removal and its
sole responsibility thereafter shall be to hold the Escrow Shares for a period
of thirty (30) calendar days following the effective date of resignation or
removal, at which time: (1) if a successor Escrow Agent shall have been
appointed and written notice thereof shall have been given to the resigning or
removed Escrow Agent by parties hereto and the successor Escrow Agent, then the
resigning Escrow Agent shall deliver the remaining Escrow Shares to the
successor Escrow Agent; or (2) if a successor Escrow Agent shall not have been
appointed, for any reason whatsoever, the resigning or removed Escrow Agent
shall deliver the Escrow Shares to a court of competent jurisdiction in the
County of Alameda, California and give written notice of the same to Terra Tech
and the Shareholder Representative.

 



 4

 

 

6. Dispute Resolution/Governing Law.

 

(a) This Escrow Agreement shall be governed by and construed in accordance with
the laws of the State of California without giving effect to the principles of
conflicts of laws thereof.

 

(b) The parties hereto intend that all disputes between the parties arising out
of or related to this Escrow Agreement (or with respect to Terra Tech and the
Shareholder Representative) or the transactions contemplated hereby or thereby
shall be settled by the parties amicably through good-faith discussions upon the
written request of any party.

 

(c) In the event that any such dispute cannot be resolved thereby within a
period of twenty (20) days after such notice has been given, any of the parties
may seek adjudication of the matter in a court of competent jurisdiction. Each
of the parties hereto consents to the jurisdiction of the courts of the State of
California, County of Alameda and to the federal courts located in the County of
Alameda, State of California.

 

7. Notices. Any notices required or permitted to be given under this Escrow
Agreement shall be in writing and shall be deemed sufficiently given on the
earlier to occur of the date of personal delivery, the date of receipt, or three
(3) days after posting by overnight courier or registered or certified mail,
postage prepaid, addressed as follows:

 

If to Terra Tech:

 

Terra Tech Corp. 

4700 Von Karman, Suite 110 

Newport Beach, California 92660

Attn: Chief Executive Officer

 

With a copy to (which shall not constitute notice):

 

Baker & Hostetler LLP 

600 Anton Blvd., Suite 900 

Costa Mesa, California 92626 

Attn.: Randolf W. Katz

 



 5

 



 

If to the Shareholder Representative:

 

to the address of the Shareholder Representative previously provided to Terra
Tech in writing.

 

If to Company prior to the Effective Time:

 

Black Oak Gallery Inc.

576 W. Grand Ave.

Oakland, California 94612

 

with a copies to each of the following (which shall not constitute notice):

 

the Shareholder Representative  

 

HaasNajarian LLP

58 Maiden Lane, 2nd Floor 

San Francisco, California 94108

Attn.: Louis N. Haas

 

Paradigm Counsel LLP

450 Sheridan Avenue

Palo Alto, California 94306 

Attn.: Marek J. Adamo

 

If to the Escrow Agent:

 

West Coast Stock Transfer Inc. 

721 N. Vulcan Ave., Suite 205 

Encinitas, California 92024 

Attn.: Frank Brickell

 

8. Specific Performance. Each party agrees that irreparable harm, for which
there may be no adequate remedy at law and for which the ascertainment of
damages would be difficult, would occur in the event any of the provisions of
this Escrow Agreement were not performed in accordance with its specific terms
or were otherwise breached. Each party accordingly agrees that the other parties
shall be entitled specifically to enforce this Escrow Agreement and to obtain an
injunction or injunctions to prevent breaches of the provisions of this Escrow
Agreement and to enforce specifically the terms and provisions hereof or
thereof, in each instance without being required to post bond or other security
and in addition to, and without having to prove the adequacy of, other remedies
at law.

 



 6

 



 

9. Counterpart Signatures, Facsimile Delivery. This Escrow Agreement may be
executed in one or more counterparts and delivered by facsimile, all of which
shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by each of the parties and delivered
to the other parties, it being understood that all parties need not sign the
same counterpart.

 

10. Entire Agreement. This Escrow Agreement, the Merger Agreement, and the
documents, instruments and other agreements specifically referred to herein or
delivered pursuant hereto (a) constitute the entire agreement among the parties
with respect to the subject matter hereof and (b) supersede all prior agreements
and understandings, both written and oral, among the parties with respect to the
subject matter hereof.

 

11. Amendment; Waiver; Requirement of Writing.This Escrow Agreement may be
amended, modified, superseded, rescinded, or canceled only by a written
instrument executed by Terra Tech and the Shareholder Representative and the
Escrow Agent. Any term or condition of this Escrow Agreement may be waived at
any time by the party hereto entitled to the benefit thereof, and any such term
or condition may be modified at any time by an agreement in writing executed by
each of the parties hereto entitled to the benefit thereof. No delay or failure
on the part of any party in exercising any rights hereunder, and no partial or
single exercise thereof, will constitute a waiver of such rights or of any other
rights hereunder.

 

12. Expenses. Except as otherwise provided in Section 2, each of the parties
hereto shall pay, without right of reimbursement from the other party, all the
costs incurred by it incident to the preparation, execution, and delivery of
this Escrow Agreement or the performance of its obligations hereunder, whether
or not the transactions contemplated by this Escrow Agreement shall be
consummated.

 

13. No Third-Party Beneficiaries. Nothing in this Escrow Agreement will be
construed as giving any person, other than the parties, their successors and
permitted assigns, any right, remedy, or claim under or in respect of this
Escrow Agreement or any provision hereof.

 

14. Disclaimer of Agency. Except for any provisions herein expressly authorizing
one party to act for another, this Escrow Agreement shall not constitute any
party as a legal representative or agent of any other party, nor shall a party
have the right or authority to assume, create, or incur any liability of any
kind, expressed or implied, against or in the name or on behalf of any other
party or any of such other party's affiliates.

 

15. Relationship of the Parties. Nothing contained in this Escrow Agreement is
intended to, or shall be deemed to, create a partnership or joint venture
relationship among the parties hereto or any of their affiliates for any
purpose, including tax purposes.

 

16. Assignment. This Escrow Agreement and the rights and obligations of each
party hereunder or thereunder shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and permitted assigns.
Assignment by Escrow Agent shall be governed by Section 5 hereof.

 

17. Severability. In the event that any provision of this Escrow Agreement, or
the application thereof, becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this Escrow
Agreement will continue in full force and effect, and the application of such
provision to other persons or circumstances will be interpreted so as reasonably
to effect the intent of the parties hereto. The parties further agree to replace
such void or unenforceable provision of this Escrow Agreement with a valid and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of such void or unenforceable provision.

 

[Signature Page Follows]



 



 7

 

 

IN WITNESS WHEREOF, the parties have executed this Escrow Agreement as of the
date first written above.

 

 



TERRA TECH, INC.

 

    By:

 

Name:

 

Title:

 

 

 

 

 

 

 

ESCROW AGENT  

 

 

 

 

West Coast Stock Transfer Inc.  

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

SHAREHOLDER REPRESENTATIVE  

 

 

 

 

 

 

 

Salwa Ibrahim

 



 

 8

 

 

EXHIBIT A

 

Merger Agreement

 

(attached)



 

 

 

 

 



 9

 

 

EXHIBIT B

 

Authorized Persons

 

Shareholder Representative: Salwa Ibrahim

 

Terra Tech: Mike Nahass

 

 

 



 10

 



 

EXHIBIT C

 

Escrow Agent Fee Schedule

 

 

 

 

 

11

--------------------------------------------------------------------------------